Citation Nr: 1124866	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than April 17, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied service connection for tinnitus.  The Veteran did not appeal this decision.

2.  On April 17, 2009, the RO received the Veteran's claim for an increased evaluation for his bilateral hearing loss; no claim for entitlement to service connection for tinnitus was received by VA after the July 2005 rating decision and before April 17, 2009.  

3.  An effective date earlier than April 17, 2009, for the grant of service connection for tinnitus is not warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to April 17, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue on appeal arises from a notice of disagreement as to the effective date assigned for service connection for tinnitus, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  

In this case, the Board notes that the Veteran did not explicitly request that his previously-denied claim for service connection for tinnitus be reopened; he requested an increased evaluation for his service-connected ear and hearing disabilities.  The VA examiner who conducted the ear disease examination offered an etiology opinion for the Veteran's tinnitus.  Based on that VA examination report, the RO granted service connection for tinnitus.  The Board, thus, finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for increased evaluation in April 2009, and as such, the effective date assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

The Board finds that all necessary development has been accomplished; and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, no additional assistance could result in an earlier effective date.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Earlier Effective Date

The Veteran seeks an effective date earlier than April 17, 2009, for the grant of service connection for tinnitus.

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  The effective date of an award of service connection based on new and material evidence will be set as the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2010).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  

The Veteran did not explicitly file a claim for service connection for tinnitus.  In December 2004, the Veteran filed a claim for an increased evaluation of his service-connected hearing loss and benign growth of ears.  The Veteran underwent a VA audio examination in March 2005.  The March 2005 VA examiner diagnosed tinnitus but stated that after review of the claims file, she was unable to link tinnitus to the ear problems which occurred during the Veteran's time in the service.  The examiner specifically opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military service.  Based on the March 2005 VA examination, the RO denied service connection for tinnitus in July 2005.  The Veteran did not appeal this decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  Thus, the July 2005 decision is final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Prior to April 17, 2009, but after the July 2005 rating decision, there is no communication of record from the Veteran or any representative or other party to VA that would constitute a request to reopen his previously-denied claim for service connection for tinnitus.  In fact, the Veteran did not explicitly request that a claim for service connection for tinnitus be reopened.  On April 17, 2009, the RO received the Veteran's claim for an increased evaluation of his service-connected bilateral hearing loss and right ear condition.  The Veteran underwent a VA ear disease examination in June 2009.  The June 2009 VA examiner diagnosed tinnitus and offered an opinion that the tinnitus was as likely as not associated with hearing loss.  Based on the June 2009 VA examination, the RO granted service connection for tinnitus by a June 2009 rating decision.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than April 17, 2009, for the award of service connection for tinnitus, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  The effective date for service connection based on an original claim or a reopened claim cannot be any earlier than the date of receipt of claim.  The Veteran did not appeal the July 2005 rating decision nor submit a claim for tinnitus prior to April 17, 2009.  

The Board notes that the Veteran has stated that his condition has not changed since July 2005 and that the only reason for denial was the inability of the examiner to properly make a decision as to whether the Veteran's tinnitus was related to his active service.  Unfortunately, the Veteran did not appeal this decision or submit contrary evidence prior to April 17, 2009.  Although the Board is sympathetic to the Veteran's situation, an earlier effective date is not warranted.

As the preponderance of the evidence is against the claim, the Board finds that an effective date earlier than April 17, 2009, for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date earlier than April 17, 2009, for the grant of service connection for tinnitus is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


